                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


KARA BAKER,

                    Plaintiff,

v.                                                   Case No: 6:17-cv-1456-Orl-40KRS

PARK PLACE SURGERY CENTER,
L.L.C., SURGERY PARTNERS, LLC,
SGRY SP MANAGEMENT SERVICES,
INC., LAKE MARY SURGERY
CENTER, L.L.C. and NOVAMED
SURGERY CENTER OF ORLANDO,
LLC,

                    Defendants.
                                        /

                                        ORDER

      This cause is before the Court on Defendants' Motion for Summary Judgment

(Doc. 59) filed on August 7, 2018. The United States Magistrate Judge has submitted a

report recommending that the motion be granted in part and denied in part.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed October 23, 2018 (Doc. 70), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Motion for Summary Judgment (Doc. 59) is GRANTED as to Plaintiff’s

FLSA retaliation claim (Count II of her third amended complaint).
      3.     The Motion for Summary Judgment (Doc. 59) is DENIED as to Plaintiff’s

unpaid overtime claim (Count I of her third amended complaint).

      4.     The Motion for Summary Judgement (Doc. 59) is DENIED in all other

respects.

      DONE AND ORDERED in Orlando, Florida on November 7, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          2
